Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James E. Cole on 03/10/2021.

The application has been amended as follows: 

Rejoinder for Restriction Requirement:
Claims 1, 2, 4, 6, 8, 10-14, 16-20, 25, 26 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, meet all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between all inventions, as set forth in the Office action mailed on 09/05/2018, is hereby withdrawn and claims 16-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In the Claims:

In claim 1:
1) in line 9, “an opening at a longitudinal end” is deleted and replaced with:-- an opening at a major longitudinal end --.

2) in lines 15-16, “to be is inserted into and removed from said opening at said longitudinal end of the housing and in a longitudinal direction” is deleted and replaced with -- to be inserted into and removed from said opening at said major longitudinal end of the housing and in a major longitudinal direction --.

3) in the final line, “said awning assembly.” is deleted and replaced with:
-- said awning assembly, and further comprising a strain relief extending from said housing. --.

4) in line 5, “a motor” is deleted and replaced with -- an awning motor --.

Claim 3 is cancelled.

Claim 4, line 2, the number “3” is deleted and replaced with the number -- 1 --.

In claim 11:
1) in line 12, “an opening at a longitudinal end of said housing and being removable in a longitudinal direction” is deleted and replaced with: -- an opening at a major longitudinal end of said housing and being removable in a major longitudinal direction --.



2)  in line 17, “from said housing;” is deleted and replaced with:
-- from said housing; 
a strain relief extending form said housing; --.

4) in line 5, “a motor” is deleted and replaced with -- an awning motor --.



Claim 16 has been rejoined, is deleted and replaced with the following and allowed:
--  A method of powering an awning structure, the method comprising:
providing the power wand in combination with the awning assembly of claim 1;
positioning the power wand near said awning assembly;
connecting the power wand to said awning assembly;
powering the motor of the awning assembly from said power wand; and,
directing movement of said motor of the awning assembly with said power wand. --.

Claim 17, in line 1, please delete “elongate”.

Claim 18, line 1, delete “a switch” and replace it with -- the switch --.
Claim 26, line 3, “said motor” is deleted and replaced with: -- said awning motor --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although all of the claimed elements are known the prior art, the examiner finds that it would require hindsight and/or a piece-meal rejection to apply a prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/DANIEL P CAHN/          Primary Examiner, Art Unit 3634